Harry J. Rubin, Deputy Attorney General, and Thomas D. McBride, Attorney General,
You have requested us to-advise you if candidates for election to elective political party offices must file the expense accounts required by section 1607 of the Pennsylvania Election Code of June 3, 1937, P. L. 1333, as amended, 25 PS §3227. By “political party offices” you refer' to such positions as county *367committeeman and State- committeeman as distinguished from elective public offices such as Governor and State senator.
Section 1607 of the code, supra, requires, in part, that every candidate for nomination or election file an expense account or affidavit within 30 days after the primary or election, as the case may be. The terms “candidate for nomination” and “candidate for election” are specifically defined by section 1601 of the code, 25 PS §3221, to mean candidates for any public offices. If this use of the term “public office” is precise and intended to distinguish public from party offices, we must conclude that candidates for party offices need not file expense accounts. Our study of the applicable statute and case law convinces us that such a conclusion is required.
Section 902 of the code, supra, 25 PS §2862, requires that all candidates of political parties for the offices of United States senator and representative and for “all other elective public offices within this State” shall be nominated and “party delegates and alternate delegates, committeemen and officers” shall be elected at primaries. This section evidences the precision with which the code was written and the intent to distinguish between public and party offices.
This view is supported by the decision of the Pennsylvania Supreme Court in Commonwealth ex rel. Koontz and Calhoun v. Dunkle, 355 Pa. 493, 50 A. 2d 496 (1947), in which the court affirmed a decision of the lower court on the basis of the lower court’s opinion. The lower court pointed out that public officers and party officers are distinct from each other and that members of a political party committee are not public officers.
We advise you, therefore, that candidates for party offices need not file the campaign expense accounts required by the Pennsylvania Election Code.